DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following Office Action is in response to Interview on 07/15/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Forbes on 07/15/2022.

The application has been amended as follows: 

(Currently Amended) A computer implemented method for managing a virtual machine network comprising:
detecting an execution activity associated with execution of a virtual machine instance or a request for executing an execution activity on the virtual machine instance, wherein the execution activity is related to execution on an already fully-instantiated virtual machine instance;
determining an execution security assessment event from a plurality of execution security assessment events based, at least in part, on the detected execution activity or requested execution activity; and
causing performance of a security assessment on the virtual machine instance based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference, wherein causing performance of the security assessment comprises causing performance of the security assessment at least one of before, after, or simultaneous to the execution activity associated with the execution security assessment event.
(Original) The method of Claim 1, wherein the at least one respective assessment preference includes at least one of a respective assessment timing, assessment type, or assessment extent.
(Canceled)
(Original) The method of Claim 1 further comprising causing instantiation of a set of virtual machine instances in order to perform the security assessment.
(Original) The method of Claim 4, wherein the security assessment is performed on the set of virtual machine instances without affecting a state or performance of the virtual machine network.
(Original) The method of Claim 1, wherein the causing performance of the security assessment includes causing performance of procedures corresponding to at least one of computer virus scans, tests against known exploits, software bug detection, input and validation checking, load testing, and the identification of flaws in hardware or software design or implementation, password handling, or privilege management.
(Original) The method of Claim 1 further comprising storing results of the security assessment.
(Original) The method of Claim 1 further comprising determining whether results of the security assessment are satisfactory.
(Original) The method of Claim 8, wherein determining whether the results of the security assessment are satisfactory is based on at least one of a success of a particular set of tests performed as part of the security assessment, whether the security assessment identifies a certain number or combination of virtual machine network vulnerabilities, a security threat level value based on an assessment of potential threats and vulnerabilities, or whether an aggregate security value based on the results of the assessment crosses a threshold value.
(Currently Amended) A system comprising:
a data store configured to at least store computer-executable instructions; and
a hardware processor in communication with the data store, the hardware processor configured to execute the computer-executable instructions to at least:
determine an execution security assessment event from a plurality of execution security assessment events based, at least in part, on a detected execution activity or execution request for the execution activity, wherein the execution activity is related to execution on an already instantiated virtual machine instance; and
cause performance of a security assessment on the virtual machine instance at least one of before, after, or simultaneous to the execution activity associated with the execution security assessment event based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference.
(Original) The system of Claim 10, wherein the hardware processor is further configured to generate one or more results of the security assessment.
(Original) The system of Claim 11, wherein the hardware processor is further configured to cause at least one corrective action based on the one or more results of the security assessment.
(Previously presented) The system of Claim 12, wherein the at least one corrective action includes at least one action to notify, modify, correct, isolate, or reveal any aspect of a virtual machine network that includes the already instantiated virtual machine instance.
(Original) The system of Claim 11, wherein the one or more results of the security assessment are associated with respective expiration time or date.
(Original) The system of Claim 10, wherein the hardware processor is further configured to charge a user a fee for causing performance of the security assessment.
(Original) The system of Claim 15, wherein an amount of the fee is based on a type of the security assessment performed.
(Currently amended) A non-transitory computer-readable medium storing computer executable instructions that when executed by a processor perform operations comprising:
detecting an execution activity on a virtual machine instance or a request for executing the execution activity on the virtual machine instance, wherein the execution activity is related to execution on a fully-instantiated virtual machine instance;
determining an execution security assessment event from a plurality of execution security assessment events based, at least in part, on the detected execution activity or request; and
causing performance of a security assessment on the virtual machine instance based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference, wherein causing performance of the security assessment comprises causing performance of the security assessment at least one of before, after, or simultaneous to the execution of the activity associated with the execution security assessment event.
(Original) The non-transitory computer-readable medium of Claim 17, wherein the operations further comprise obtaining external information concerning security vulnerabilities.
(Original) The non-transitory computer-readable medium of Claim 18, wherein the at least one respective assessment preference is determined based, at least in part, on the external information concerning security vulnerabilities.
(Original) The non-transitory computer-readable medium of Claim 17, wherein the operations further comprise rewarding a user for the performance of the security assessment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195